
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 239
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mr. Sensenbrenner
			 (for himself, Mr. Ryan of Wisconsin,
			 Mr. Petri,
			 Mr. Rehberg,
			 Mr. Paul, Mr. Calvert, Mr.
			 Walberg, Mr. Jones,
			 Mr. Runyan, and
			 Mr. Frank of Massachusetts) submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Supporting efforts to retain the ban on the
		  National Highway Traffic Safety Administration’s (NHTSA’s) ability to lobby
		  State legislators using Federal tax dollars and urging NHTSA to focus on
		  motorcycle crash prevention and rider education and training.
	
	
		Whereas since 1995, Congress has protected the authority
			 of the States to determine whether motorcycle riders should wear
			 helmets;
		Whereas more than 7,000,000 motorcyclists cherish the
			 personal freedom and individual responsibility of motorcycle riding;
		Whereas there has been continuous growth in motorcycle use
			 and ownership, especially among females who account for more than 23 percent of
			 those who have ridden a motorcycle, and more than 12 percent of those who own a
			 motorcycle;
		Whereas motorcycles are the most affordable form of
			 private motorized transportation in the United States;
		Whereas according to the Governors Highway Safety
			 Association, motorcycle rider fatalities decreased by at least 10 percent in
			 2009, without the implementation of a Federal mandatory helmet law;
		Whereas the Administrator of the National
			 Highway Traffic Safety Administration (NHTSA) has stated that the “core
			 component of our program has not changed; it is to increase helmet use” and
			 anything that the Congress does that would support the movement of
			 riders into helmets would be efficacious of safety;
		Whereas the Tenth Amendment of the Constitution reads:
			 “The powers not delegated to the United States by the Constitution, nor
			 prohibited by it to the States, are reserved to the States respectively, or to
			 the people.”;
		Whereas despite the Tenth Amendment, NHTSA has lobbied
			 State legislatures, using Federal tax dollars, to enact mandatory helmet
			 laws;
		Whereas in response to NHTSA’s lobbying efforts, section
			 30105 of title 49, United States Code, states: “No funds appropriated to the
			 Secretary for the National Highway Traffic Safety Administration shall be
			 available for any activity specifically designed to urge a State or local
			 legislator to favor or oppose the adoption of any specific legislative proposal
			 pending before any State or local legislative body.”; and
		Whereas the motorcycling community is concerned that
			 Government health care plans will exclude coverage for motorcycle riders
			 injured while not wearing a helmet: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives—
				(A)supports efforts to retain the ban on the
			 National Highway Traffic Safety Administration’s (NHTSA’s) ability to lobby
			 State legislators using Federal tax dollars;
				(B)encourages continued growth in the
			 motorcyclist community, and encourages owners and riders to be responsible road
			 users;
				(C)recognizes the importance of motorcycle
			 crash prevention as the primary source of motorcycle safety;
				(D)encourages NHTSA to focus on motorcycle
			 crash prevention and rider education as the most significant priorities in
			 motorcycle safety;
				(E)recognizes that if motorcycle riders are
			 not involved in a crash, they will not be injured; and
				(F)encourages NHTSA to provide to the
			 appropriate committees of Congress a detailed statement as to why NHTSA
			 believes it is less important to focus on motorcycle crash prevention, rider
			 education and training, proper licensing, and reducing impaired riding than on
			 mandating universal helmet use; and
				(2)it is the sense of the House of
			 Representatives that any law that supersedes State laws regarding the use of
			 helmets as it applies to denial of health care coverage and benefits resulting
			 from an injury sustained while riding a motorcycle should not be
			 implemented.
			
